UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4920


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNY L. MORGAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:18-cr-00031-IMK-MJA-1)


Submitted: May 17, 2021                                           Decided: May 19, 2021


Before AGEE and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Clarksburg, West Virginia, for Appellant. William J. Powell, United States
Attorney, Andrew R. Cogar, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Johnny L. Morgan pleaded guilty, without a plea agreement, to conspiracy to

possess with intent to distribute and to distribute marijuana, tetrahydrocannabinol, and

methamphetamine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(C), (D); and distribution of

each of those substances, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), (D). The district

court imposed a sentence of 210 months’ imprisonment, at the bottom of the advisory

Sentencing Guidelines range. Morgan appeals, arguing that his sentence is procedurally

unreasonable because the district court did not adequately consider his nonfrivolous

arguments for a lower sentence and denied his motion for a physical examination prior to

sentencing pursuant to 18 U.S.C. § 3552(b). Finding no error, we affirm.

         We review Morgan’s sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). As part of our

reasonableness review, we consider whether the district court properly calculated the

defendant’s advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors,

analyzed any arguments presented by the parties, and sufficiently explained the selected

sentence. Id. at 49-51.

         In crafting an appropriate sentence, the district court “must address the parties’

nonfrivolous arguments in favor of a particular sentence, and if the court rejects those

arguments, it must explain why in a sufficiently detailed manner to allow this Court to

conduct a meaningful appellate review.” United States v. Blue, 877 F.3d 513, 519 (4th Cir.

2017).     “We cannot assume that a sentencing court truly considered a defendant’s

nonfrivolous arguments . . . when the record fails to make it patently obvious,” id. at 521

                                             2
(internal quotation marks omitted), and the court’s failure “to give specific attention to

[defendant’s] nonfrivolous arguments . . . [produces] a procedurally unreasonable

sentence,” United States v. Lewis, 958 F.3d 240, 245 (4th Cir. 2020) (citation and internal

quotation marks omitted). However, “[t]he sentencing court’s explanation need not be

extensive,” United States v. Harris, 890 F.3d 480, 485 (4th Cir. 2018); where the district

court addresses the defendant’s “central thesis” for mitigation, it need not “address

separately each supporting data point marshalled on its behalf,” United States v. Nance,

957 F.3d 204, 214 (4th Cir.), cert. denied, 141 S. Ct. 687 (2020). Furthermore, “we will

not vacate [a] sentence simply because the [district] court did not spell out what the context

of its explanation made patently obvious.” Blue, 877 F.3d at 520-21 (internal quotation

marks omitted).

       We have reviewed the record and conclude that the district court adequately

addressed Morgan’s nonfrivolous sentencing arguments and made clear the reasons for the

term of imprisonment it imposed. We also discern no abuse of discretion in the district

court’s denial of Morgan’s request for a presentence physical examination under § 3552(b).

See 18 U.S.C. § 3552(b) (authorizing the district court to “order a study of the defendant”

if it “desires more information than is otherwise available to it as a basis for determining

the sentence to be imposed”); see also United States v. Nickels, 324 F.3d 1250, 1251 (11th

Cir. 2003) (reviewing district court’s denial of 18 U.S.C. § 3552(c) motion for a

presentence psychological examination for an abuse of discretion). Therefore, we affirm

the district court’s judgment.



                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4